Exhibit 10.2

Picture 1 [mram20170630ex10243ff3e001.jpg]

EXECUTIVE EMPLOYMENT AGREEMENT

for

Annie Flaig

This Executive Employment Agreement (“Agreement”), made between Everspin
Technologies, Inc. (the “Company”) and Annie Flaig (“Executive”) (collectively,
the “Parties”), is effective as of April 26, 2017.  

WHEREAS, the Company desires to employ Executive and Executive wishes to accept
such employment.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

Employment by the Company.

Position.  Executive shall serve as the Company’s Senior Vice President of
Worldwide Sales.  During Executive’s employment with the Company, Executive will
devote Executive’s best efforts and substantially all of Executive’s business
time and attention to the business of the Company, except for approved vacation
periods and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies. 

Duties and Location.  Executive shall perform such duties as are required by the
Company’s President and Chief Executive Officer, to whom Executive will
report.  Executive’s primary work location shall be the Company’s offices in
Austin, Texas; however, Executive is expected to travel frequently and shall
perform her duties in other locations as reasonably necessary.  Subject to
Paragraph 6.2 below, the Company may modify Executive’s job title and duties as
it deems necessary and appropriate in light of the Company’s needs and interests
from time to time.

Policies and Procedures.  The employment relationship between the Parties shall
be governed by the general employment policies and practices of the Company,
except that when the terms of this Agreement differ from or are in conflict with
the Company’s general employment policies or practices, this Agreement shall
control.

Start Date.  The employment relationship between the Parties will begin on or
around April 24, 2017 (the actual start date being the “Employment Start Date”).

Compensation.

Salary.  For services to be rendered hereunder, Executive shall receive a base
salary at the rate of two hundred fifty thousand dollars ($250,000) per year
(the “Base Salary”), subject to standard payroll deductions and withholdings and
payable in accordance with the Company’s regular payroll schedule.  Executive’s
Base Salary shall be reviewed by the Board of Directors (the “Board”) for
possible adjustment annually. 

Bonus.    Executive will be eligible for an annual discretionary bonus with a
target of two hundred fifty thousand dollars ($250,000).  Executive will work
with other members of management and the Board to develop a bonus plan for the
fiscal year starting January 1, 2018.  Whether Executive receives a bonus for
any given year, and the amount of any such annual bonus, will be determined by
the Board in its sole discretion based upon the Company’s and Executive’s
achievement of objectives and milestones to be determined by the Board in
consultation with Executive; provided, however, that Executive’s 2017 annual
bonus will be guaranteed to be at least two hundred fifty thousand dollars
($250,000), prorated for the period from the Employment Start Date to December
31, 2017,





1

--------------------------------------------------------------------------------

 



and will be paid monthly, subject to standard deductions and withholdings (the
“Initial Bonus”).  Executive must be an active employee on the date any bonus is
paid in order to earn any such bonus, unless Executive’s employment terminates
without Cause or for Good Reason, in which case Executive will be eligible for,
and will earn, a prorated bonus for the period of Executive’s employment with
the Company, including any Initial Bonus payments due under this Section.

Standard Company Benefits.  Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time.  The
Company reserves the right to cancel or change the benefit plans or programs it
offers to its employees at any time.  

Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy and requirements of the Internal
Revenue Service as in effect from time to time.  .

Equity.  The Company will recommend that the Board grant to Executive options to
purchase one hundred twenty thousand (120,000) shares of the Company’s Common
Stock (the “Options”), the terms of which shall be governed in all respects by
the governing plan documents, grant notices and stock option
agreements.  Executive shall be eligible to receive further stock grants and/or
stock option awards in the sole discretion of the Board.  Company agrees the
effective date of the Grant shall be as soon as reasonably practicable following
the first Board of Directors meeting after Executive commences employment.

Sign On Bonus.  Executive shall receive a one-time sign on bonus of fifty
thousand dollars ($50,000), which Executive must pay back if Executive resigns
without Good Reason within twelve (12) months of the Employment Start Date.  The
sign on bonus contemplated herein shall be paid at the same time as Executive’s
first paycheck, to be paid on the Company’s regular payroll schedule.

Termination of Employment; Severance.    

At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice. 

Termination Without Cause; Resignation for Good Reason. 

The Company may terminate Executive’s employment with the Company at any time
without Cause (as defined below).  Further, Executive may resign at any time for
Good Reason (as defined below).

In the event Executive’s employment with the Company is terminated by the
Company without Cause, or Executive resigns for Good Reason, then provided such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), and provided Executive remains in
compliance with all contractual obligations to the Company, then the Company
shall provide Executive with the following severance benefits, subject to the
terms and conditions set forth in Section 4:

The Company shall pay Executive severance in the form of continuation of
Executive’s Base Salary for (i) six (6) months after the date of Executive’s
Separation from Service, plus an additional one-time payment of fifty thousand
dollars ($50,000), or (ii) twelve (12) months after the date of Executive’s
Separation from Service, if Executive’s termination without Cause or resignation
for Good Reason occurs within twelve (12) months of the Employment Start
Date.  These salary continuation payments will be paid on the Company’s regular
payroll schedule, subject to standard deductions and withholdings, over the six
(6) or twelve (12) month period, as applicable, following Executive’s Separation
from Service; provided, however, that no payments will be made prior to the 60th
day following Executive’s Separation from Service.  On the 60th day following
Executive’s Separation from Service, the Company will pay Executive in a lump
sum the salary continuation payments that Executive would





2

--------------------------------------------------------------------------------

 



have received on or prior to such date under the original schedule with the
balance of the cash severance being paid as originally scheduled. 

Provided that Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) (“COBRA Premiums”)
through the period (the “COBRA Premium Period”) starting on the Executive’s
Separation from Service and ending on the earliest to occur of: (i) six (6)
months following Executive’s Separation from Service (or twelve (12) months
following Executive’s Separation from Service if Executive’s termination without
Cause or resignation for Good Reason occurs within twelve (12) months of the
Employment Start Date); (ii) the date Executive becomes eligible for group
health insurance coverage through a new employer; or (iii) the date Executive
ceases to be eligible for COBRA continuation coverage for any reason, including
plan termination.  In the event Executive becomes covered under another
employer's group health plan or otherwise cease to be eligible for COBRA during
the COBRA Premium Period, Executive must immediately notify the Company of such
event.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law, the Company instead shall pay to Executive, on the
first day of each calendar month remaining in the COBRA Premium Period, a fully
taxable cash payment equal to the applicable COBRA premiums for that month,
subject to applicable tax withholdings, which Executive may, but is not
obligated to, use toward the cost of COBRA premiums. 

The vesting of Executive’s Options shall be accelerated such that the shares
subject to the Options that would have vested in the six (6) month period
following Executive’s Separation from Service shall be deemed immediately vested
and exercisable as of Executive’s last day of employment; provided, however,
that (i) if Executive’s termination without Cause or resignation for Good Reason
occurs within twelve (12) months of the Employment Start Date, the vesting of
Executive’s Options shall be accelerated such that the shares subject to the
Options that would have vested in the twelve (12) month period following
Executive’s Separation from Service shall be deemed immediately vested and
exercisable as of Executive’s last day of employment, and (ii) if Executive’s
termination without Cause or resignation for Good Reason occurs within twelve
(12) months following the effective date of a Change of Control (as defined
below), then the Company will accelerate the vesting of the Options such that
100% of the shares subject to the Options will vest and be immediately
exercisable. 

Termination for Cause; Resignation Without Good Reason; Death or Disability.

The Company may terminate Executive’s employment with the Company at any time
for Cause.  Further, Executive may resign at any time without Good
Reason.  Executive’s employment with the Company may also be terminated due to
Executive’s death or disability. 

If Executive resigns without Good Reason, or the Company terminates Executive’s
employment for Cause, or upon Executive’s death or disability, then (i)
Executive will no longer vest in the Options, (ii) all payments of compensation
by the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), and (c) Executive will not be entitled to any severance
benefits, including (without limitation) the Severance, COBRA Premiums, Special
Cash Payments or Accelerated Vesting.  In addition, Executive shall resign from
all positions and terminate any relationships as an employee, advisor, officer
or director with the Company and any of its affiliates, each effective on the
date of termination. 

Conditions to Receipt of Severance Benefits.  Executive’s receipt of the
severance benefits described in Section 3.2 is contingent upon Executive signing
and not revoking a separation agreement and release of claims in a form
reasonably satisfactory to the Company (the “Separation Agreement”).  No
severance benefits will be paid or provided until the Separation Agreement
becomes effective.  Executive shall also resign from all positions and terminate
any relationships as an employee, advisor, officer or director with the Company
and any of its affiliates, each effective on the date of termination.

Section 409A.  It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Internal Revenue Code Section 409A
provided under Treasury Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and
1.409A‑1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions, and to the extent no so exempt,
this Agreement (and any definitions hereunder) will be construed in a manner
that complies with Section 409A.





3

--------------------------------------------------------------------------------

 



For purposes of Code Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right to
receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct
payment.  Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided to Executive prior to the earliest of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company, (ii) the date of Executive’s death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation.  Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Paragraph shall be paid in a lump sum to Executive, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement.  No interest shall be due on any amounts so deferred.

Definitions.

Cause.  For purposes of this Agreement, “Cause” for termination of Executive’s
employment will mean:  (a) commission of any felony or crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof; (b) attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (c) intentional, material violation of any
contract or agreement between Executive and the Company or of any statutory duty
owed to the Company; (d) unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (e) gross misconduct.

Good Reason.  For purposes of this Agreement, Executive shall have “Good Reason”
for resignation from employment with the Company if any of the following actions
are taken by the Company or a successor corporation or entity without
Executive’s prior written consent:  (a) a material reduction in Executive’s base
salary, which the Parties agree is a reduction of at least 10% of Executive’s
Base Salary (unless pursuant to a salary reduction program applicable generally
to the Company’s similarly situated employees); or (b) a material reduction in
Executive’s duties (including responsibilities and/or authorities), provided,
however, that a change in job position (including a change in title) shall not
be deemed a “material reduction” in and of itself unless Executive’s new duties
are materially reduced from the prior duties.  In order to resign for Good
Reason, Executive must provide written notice to the Board within 30 days after
the first occurrence of the event giving rise to Good Reason setting forth the
basis for Executive’s resignation, allow the Company at least 30 days from
receipt of such written notice to cure such event, and if such event is not
reasonably cured within such period, Executive must resign from all positions
Executive then holds with the Company not later than 30 days after the
expiration of the cure period.

Proprietary Information Obligations.  Executive shall execute an Employee
Proprietary Information and Inventions Assignment Agreement.

Outside Activities During Employment.

Non-Company Business.  Except with the prior written consent of the Board,
Executive will not during Executive’s employment with the Company undertake or
engage in any other employment, occupation or business enterprise, other than
ones in which Executive is a passive investor.  Executive may engage in civic
and not-for-profit activities so long as such activities do not materially
interfere with the performance of Executive’s duties hereunder. 

No Adverse Interests.  Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise.

Dispute Resolution.  To ensure timely and economical resolution of any disputes
that may arise in connection with Executive’s employment with the Company, as a
condition of Executive’s employment, Executive





4

--------------------------------------------------------------------------------

 



and the Company hereby agree that any and all claims, disputes or controversies
of any nature whatsoever arising out of, or relating to, this letter, or its
interpretation, enforcement, breach, performance or execution, Executive’s
employment with the Company, or the termination of such employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted before a single arbitrator by the American
Arbitration Association (“AAA”) under the then-applicable AAA employment
arbitration rules (which can be found at http://www.adr.org/).  The arbitration
shall take place in Austin, Texas; provided, however, that if the arbitrator
determines there will be an undue hardship to Executive to have the arbitration
in such location, the arbitrator will choose an alternative appropriate
location.  Executive and the Company each acknowledge that by agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute, claim or demand through a trial by jury or judge or by
administrative proceeding.  Executive will have the right to be represented by
legal counsel at Executive’s expense at any arbitration proceeding.  The
arbitrator shall:  (i) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (ii) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is
based.  The arbitrator, and not a court, shall also be authorized to determine
whether the provisions of this paragraph apply to a dispute, controversy, or
claim sought to be resolved in accordance with these arbitration
procedures.  The Company shall pay all costs and fees in excess of the amount of
court fees that Executive would be required to incur if the dispute were filed
or decided in a court of law.  Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any arbitration.

General Provisions.

Notices.  Any notices provided must be in writing and will be deemed effective
upon the earlier of personal delivery (including personal delivery by fax) or
the next day after sending by overnight carrier, to the Company at its primary
office location and to Executive at the address as listed on the Company
payroll.

Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

Waiver.  Any waiver of any breach of any provisions of this Agreement must be in
writing to be effective, and it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

Complete Agreement.  This Agreement constitutes the entire agreement between
Executive and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter.  This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations, including (without limitation) the Offer Letter.  It is entered
into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in a
writing signed by a duly authorized officer of the Company.

Counterparts.  This Agreement may be executed in separate counterparts, any one
of which need not contain signatures of more than one party, but all of which
taken together will constitute one and the same Agreement.

Headings.  The headings of the paragraphs hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of her duties hereunder and she may not assign any of her
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.





5

--------------------------------------------------------------------------------

 



Tax Withholding and Indemnification.  All payments and awards contemplated or
made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities.  Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Texas. 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

EVERSPIN TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Phillip LoPresti

 

 

Phillip LoPresti

 

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Annie Flaig

 

Annie Flaig

 

6

--------------------------------------------------------------------------------